Dismissed and Opinion Filed October 22, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01324-CV
                                      No. 05-14-01325-CV

                        IN RE DONALD GENE BLANTON, Relator

                  Original Proceeding from the 86th Judicial District Court
                                  Kaufman County, Texas
                         Trial Court Cause Nos. 23078-86, 23592-86

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice FitzGerald, and Justice Francis
                               Opinion by Chief Justice Wright
       Relator filed this petition for writ of mandamus contending that the trial court improperly

denied his motion to suppress in his 2005 trial. A grand jury indicted Donald Gene Blanton on

two charges: (1) possession of cocaine in an amount less than one gram and (2) tampering with

evidence. Blanton v. State, No. 05-05-01060-CR, 2006 WL 2036615 (Tex. App.—Dallas July

21, 2006, pet. ref'd) (mem. op., not designated for publication). The case was tried to a jury.

The jury convicted him of both offenses and assessed an enhanced punishment of twenty years in

the possession case and life in the tampering case. Id. This Court affirmed the conviction. Id.

       Relator’s petition represents an attempt to collaterally attack his criminal conviction.

While the courts of appeals have concurrent mandamus jurisdiction with the court of criminal

appeals in some post-conviction proceedings, Padilla v. McDaniel, 122 S.W.3d 805, 808 (Tex.

Crim. App. 2003) (forensic DNA testing), only the court of criminal appeals has jurisdiction in
cases collaterally attacking a final judgment of conviction of a felony. In re McAfee, 53 S.W.3d
715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). The intermediate courts of

appeals have no original jurisdiction over petitions for habeas corpus relief in connection with

criminal proceedings. TEX. GOV'T CODE ANN. § 22.221(d) (West 2004) (limiting habeas corpus

jurisdiction of intermediate courts of appeals to civil matters); TEX. CODE CRIM. PROC. ANN. art.

11.05 (West 2005) (granting original jurisdiction in cases seeking writs of habeas corpus in

criminal cases to the court of criminal appeals, districts courts, and county courts). Because we

lack jurisdiction over this original proceeding, we DISMISS the petition.




141324F.P05                                         /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –2–